DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 4,448,237 to Riley in view of Chinese patent document CN 2519074 to Zhang (Zhang).
Regarding claim 1:
Riley discloses:
A geothermal heat utilization system (figure 7) comprising: 
a heat exchanger (100); 
a well (“C”) that includes an upper opening (open volume that includes element A in figure 1 below) that opens in an upper aquifer (A’), a lower opening (open volume that includes element C in figure 1 below) that opens in a lower aquifer (A’’), a water chamber (130) provided between the upper opening and the lower opening and capable of storing underground water inside (see figure 7 which shows water within 130), and a pump (90) provided inside the water chamber (130) and capable of pumping the underground water (column 12, lines 1-10); and 
a water suction pipe (30) that extends from the pump (90) toward the heat exchanger (100), 
wherein the water chamber (130) includes an upper suction valve (81) capable of being opened and closed toward the upper opening and a lower suction valve (82) capable of being opened and closed toward the lower opening (column 11, lines 45-55; column 12, lines 40-50), and 
wherein the geothermal heat utilization system is configured such that, when any one of the upper suction valve and the lower suction valve is opened, the other is closed (column 12, lines 40-45).  

Riley fails to disclose:
Wherein the well further includes an operating rod to which the upper suction valve and the lower suction valve are fixed and which is movable upward and downward;
the other is closed by an upward and downward movement of the operating rod.
Zhang teaches:
	A fluid commutator/chamber (figure 1) that includes a fluid chamber (9) with a plurality of valves (2) to control the flow of fluid from a source (13) through the fluid chamber (9). Further, the plurality of valves (2) are actuated and attached to an operating rod (1) to the open and closed position. The operating rod moves upward to actuate the bottom valve (2) open and to close the upper valve (2) closed as shown in figure 1 and 2. Further, the operating valve can be actuated down to open the upper valve and close the bottom valve as shown in figure 3. Zhang is relevant prior art since it details controlling a flow of a fluid through a fluid chamber with valves.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riley to replace the upper suction valve (81) and the lower suction valve (82) with the upper and lower suction valves with the additional operating rod as taught by Zhang. This is a simple substitution of one known element (the upper and lower suction valves 81 and 82 electrically by a controller) for another (the upper and lower suction valves actuated with an operating rod) to obtain predictable results (for controlling the flow of fluid through the water chamber). The Riley reference already teaches the valves are actuated in the opposite manner (upper valve is opened while the bottom valve is closed; Riley, column 12, lines 40-50) and Zhang simply replaces these upper and lower suctions valves open and closed in the opposite manner via a controller with upper and lower suction valves open and closed in the opposite manner with an operating rod as taught by Zhang.


    PNG
    media_image1.png
    692
    690
    media_image1.png
    Greyscale

Figure 1 – Figure 7 from Riley, annotated by the examiner

Regarding claim 3:
Riley discloses:
The geothermal heat utilization system according to claim 1, wherein the water chamber (130) further includes an upper surface packer (80a) covering an upper surface of the water chamber (130) and a lower surface packer (80b) covering a lower surface of the water chamber (130) and is capable of being sealed with respect to at least one of the upper opening and the lower opening (column 11, lines 45-50).  

Regarding claim 4:
Riley discloses:
The geothermal heat utilization system according to claim 1, wherein the water chamber (130) further includes an all-surface packer (housing 80, column 11, lines 60-68) covering all surfaces of the water chamber (130) and is capable of being sealed with respect to at least one of the upper opening and the lower opening (column 11, lines 45-50 and column 11, lines 60-68 indicate that the housing 80 is seal and is only open to the surrounding fluid via 81 and 82 which allows fluid into 130).  

Regarding claim 6:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above with Riley by Zhang:
The geothermal heat utilization system according to claim 1, wherein the upper suction valve and the lower suction valve are fixed to the operating rod (see the operating rod of Zhang incorporated into Riley for actuating the upper and lower suctions valves).

Riley fails to disclose:
When the operating rod is moved upward, the upper suction valve is opened and the lower suction valve is closed.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Riley and Zhang combination in claim 1 above to locate the upper and lower suction valves to outside the water chamber and opening the upper suction valve with an upward motion and closing the lower suction valve with the same upward motion. This would have been obvious to try since it is the only other arrangement of the operating valve and the upper and lower suctions valves from the one disclosed in the combination of Riley and Zhang above. The Riley and Zhang combination in claim 1 above has the upper and lower suctions valves within the water chamber and the upper suctions valve is opened with a downward stroke while the lower suctions valve is closed with the same stroke. The arrangement of required by the claim is simply the opposite or flip of the arrangement in the embodiment disclosed by the claim 1 combination above and is the only other possible arrangement.


Regarding claim 7:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 6 above with Riley by Zhang:
The geothermal heat utilization system according to claim 1, wherein the upper suction valve and the lower suction valve are fixed to the operating rod (see the operating rod of Zhang incorporated into Riley for actuating the upper and lower suctions valves) such that such that, when the operating rod is moved downward, the upper suction valve is closed and the lower suction valve is opened (see the rational in the claim 6 rejection above for simply flipping the arrangement of the upper and lower suction valves relative to the water chamber as arranged on the operating valve which results in an upward movement of the operating rod opening the upper suction valve and closing the lower suction valve and which would further result in a downward movement of the operating rod closing the upper suction valve and opening the lower suction valve as required by claim 7).  

Regarding claim 8:
All limitations of the claim are taught by the 35 USC 103 rejection of claim Riley by Zhang:
The geothermal heat utilization system according to claim 1, wherein the upper suction valve and the lower suction valve are fixed to the operating rod (see the operating rod of Zhang incorporated into Riley for actuating the upper and lower suctions valves) such that the upper suction valve and the lower suction valve are moved upward and downward by the upward and downward movement of the operating rod (see the function of the operating rod in Zhang (incorporated into Riley) which opens and closes the upper and lower suction valves in the opposite manner (closes one valve while opening the other)).  

Regarding claim 9:
All limitations of the claim are taught by the 35 USC 103 rejection of claim Riley by Zhang:
The geothermal heat utilization system according to claim 1, wherein the upper suction valve and the lower suction valve are fixed to the operating rod (see the operating rod of Zhang incorporated into Riley for actuating the upper and lower suctions valves) to be in line with each other vertically (the upper and lower suction valves are arranged in the same manner in Zhang (see figure 1 of Zhang) and are incorporated into Riley accordingly).  

Regarding claim 10:
All limitations of the claim are taught by the 35 USC 103 rejection of claim Riley by Zhang:
The geothermal heat utilization system according to claim 1, wherein the operating rod (see the operating rod of Zhang incorporated into Riley for actuating the upper and lower suctions valves) extends through the water chamber between the upper suction valve and the lower suction valve (the operating rod of Zhang extends through its chamber (20 of Zhang) as shown in figure 1 of Zhang to connect the upper and lower suction valves (2 of Zhang) and would be incorporated into Riley accordingly). 
   
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley as applied to claim 1 above as further evidenced by US patent application publication number 2006/0277935 to Brown and US patent application publication number 2010/0012103 to Lewis et al. (Lewis).
Regarding claim 2:
Riley discloses:
The geothermal heat utilization system according to claim 1, further comprising: 
a water injection pipe (50) that extends from the heat exchanger (100) toward the lower opening (see lower opening C in figure 1 above), wherein the well further includes 
a water injection valve (51) capable of injecting water in the water injection pipe into the upper opening (column 13, lines 29-32; pipe 50 is used to inject fluid through 51a (not labeled but based on column 13, lines 17 it is the portion that extends from 51 into upper opening A) to A’ which includes passing through A as shown in figure 1 above) and the lower opening (column 12, lines 39-41; pipe 50 is used to inject fluid through the lower end on 50 (bottom of pipe 50 as shown in figure 7) to A’’ which includes passing through C as shown in figure 1 above). 

Riley fails to disclose:
An upper water injection valve capable of injecting water in the water injection pipe into the upper opening, and 
a lower water injection valve capable of injecting water in the water injection pipe into the lower opening.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Riley reference to replace the one injection valve for controlling water in the water injection pipe to the upper and lower openings with two injection valves for controlling water in the water injection pipe to the upper and lower openings. The aspect of replacing one valve to control fluid flowing out two outlets with two valves controlling fluid out to outlets would have been obvious to do since the two valves perform the same function and therefore operate the fluid flowing through the water injection pipe. This is further evidenced by US patent application publication number 2006/0277935 to Brown and  US patent application publication number 2010/0012103 to Lewis which both indicate that a two way valve can be replaced by two one way valves to perform the same function (Brown ¶0027 or Lewis ¶0046)

Response to Arguments
Applicant’s arguments, see remarks, filed 6/14/22, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Riley and Zhang.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                         
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746